Citation Nr: 1747504	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.  The Board remanded the case for further development in February 2017.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and is not otherwise related to service.

2.  The Veteran's tinnitus did not manifest in service or within one year thereafter and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to January 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Between January 1967 and December 1970, both the ASA standards and standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) were used.  Since January 1971, the ISO-ANSI standards were used.  Based on the Veteran's service dates in this case, there is an assumption that the testing method was ASA units; these results have been converted to ISO-ANSI units in this decision to facilitate data comparison.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus.

The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service from heavy artillery and shells during training exercises.  He has indicated that he sought treatment one time during service, but was told that his symptoms were normal and would resolve.  Following service, he worked in farming and as a mechanic.  He has also indicated that his in-service noise exposure was the loudest noise he has ever been around.  See, e.g., February 2003 VA treatment record (work history) and November 2016 Bd. Hrg. Tr. 4-23, 27 (in-service and post-service noise exposure history).

The post-service evidence shows that he has been diagnosed with mixed hearing loss and has been using VA-issued hearing aids since 2005.  See, e.g., VA treatment records from August 2003, October 2003, November 2004, January 2005, and October 2011; May 2013 VA examination report.  See Dorland's Illustrated Medical Dictionary, 825 (32nd ed. 2012) (defining mixed hearing loss as "hearing loss that is both conductive and sensorineural in nature").

The Board notes that the Veteran is competent to report observable symptoms and events, including in-service noise exposure, difficulty hearing, and tinnitus.  Nevertheless, on review, the Board finds that the Veteran's bilateral hearing loss and tinnitus did not manifest in service.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  On the October 1961 entrance examination, his ears and drums were found to be normal, and he denied having a history of ear trouble and running ears.  On audiological evaluation, puretone thresholds, in decibels (converted to ISO-ANSI units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
-
15
LEFT
25
20
20
-
15

The Veteran is legally presumed to have been sound at entrance to service as to his hearing in this case.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (hearing loss noted on examination that does not meet the requirements of 38 C.F.R. § 3.385 is not a defect, infirmity, or disorder for the purposes of application of the presumption of soundness).

The Veteran has indicated that he sought treatment one time during service for ringing in his ears at Fort Sill on March 1, 1962, but he was told that his symptoms were normal and would resolve.  See Bd. Hrg. Tr. at 7, 13.  An abstract of service in the service treatment records lists a period of treatment at Fort Sill beginning several days later that same month and lasting into the next month, but the service treatment records do not otherwise describe the nature of that treatment or show any treatment for March 1, 1962.  In any event, even considering this reported history made during the course of the claim, the Veteran's ears and drums were again found to be normal, and he again denied a history of ear trouble and running ears on the September 1962 separation examination.  See also October 1962 written statement (Veteran reporting no change in physical condition since last final-type physical the month prior).  On audiological evaluation, puretone thresholds, in decibels (converted to ISO-ANSI units), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
0
LEFT
15
10
5
-
0

The Board acknowledges the Veteran's contention that he had hearing loss at separation.  See October 2011 written statement with claim.  However, to determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that he had hearing loss or tinnitus during service.  Indeed, his hearing improved from the time of entrance (where he was presumed sound as to hearing) to separation, and he denied a history of relevant symptoms on the entrance and separation examinations.  The audiological findings also do not demonstrate hearing loss as defined under 38 C.F.R. § 3.385.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hearing loss or tinnitus manifested to a compensable degree within one year of his military service.

To the extent that the Veteran has contended that he has experienced ongoing hearing loss and tinnitus since service, including his testimony that he reported ringing in his ears during his separation examination (see Bd. Hrg. Tr. at 14), the Board finds that this contention is not consistent with the contemporaneous record as discussed above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  In addition, the record shows conflicting reports as to the ongoing nature of the Veteran's symptoms since service.  See, e.g., September 1984 private treatment record (reported plugged right ear as a recurring problem with noted past history of nonservice-connected rhinorrhea, with past history of hearing problems and tinnitus unchecked, and diagnosis of impacted cerumen); March 1989 and August 1989 private treatment records (denied tinnitus); April 1996 private treatment record (noted complaint of decreased hearing over past two years and recurrent bouts of tinnitus; noted exposure to loud noise as a farmer with assessment of possible mixed hearing loss with tinnitus); May 1999 private treatment record (noted complaint of decreased hearing for past 4 to 5 years and occasional bouts of tinnitus; noted exposure to recurring loud noise as a farmer with assessment of probable slowly progressing sensorineural hearing loss with noise exposure); August 2003 private treatment record and October 2003 and September 2004 VA treatment records (denied tinnitus); Bd. Hrg. Tr. at 15-17, 23, 28-29 (Veteran testified that he did not start noticing that his hearing was deteriorating until probably a couple of years after service; he could tell that his hearing was deteriorating, even though it was not reflected in the testing results during treatment he sought at least a couple years after service; he used to be able to hear his wife all over the house, and now he cannot even talk to her without the hearing aids) and 16, 28-29 (wife testified that she did not notice hearing issues back when they met and that that Veteran first saw private doctor a long time after service).  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus diagnosed after service upon the showing of a link between the current disorder and in-service noise exposure, including hearing loss related to such noise exposure.

In this case, however, the weight of the evidence of record does not relate the Veteran's hearing loss or tinnitus to his military service.  The service records show that the Veteran's military occupation specialty was field artillery basic, and the RO has acknowledged his in-service noise exposure.  See DD Form 214; March 2014 statement of the case.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385 and a current diagnosis of tinnitus.  See, e.g., May 2013 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current hearing loss and tinnitus and in-service noise exposure.

The Veteran's complaints of hearing loss and tinnitus and subsequent treatment are documented in the private treatment records beginning in the 1990s, over 30 years after service, as outlined above.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.

In addition, the May 2013 VA examiner determined that it was less likely as not that the Veteran's mixed hearing loss was caused by or a result of an event in his military service, including consideration of his noise exposure from heavy artillery and shells and report of ears ringing after each firing.  The examiner also determined that the Veteran's tinnitus was a symptom associated with his hearing loss.  In so finding, the examiner noted that the Veteran had a history of otitis externa/swimmer's ear and conductive hearing loss in both ears.  The examiner also noted that the Veteran entered and exited military service with normal hearing, that there was no threshold shift during service, and that he had extensive occupational noise exposure in the 50 years following his discharge from farming and mechanical work.

The Board requested an additional VA medical opinion to have an examiner address the medical significance, if any, of the in-service threshold shift (appearing to show improvement from entrance to separation), as well as the Veteran's hearing testimony that his in-service noise exposure was the loudest noise he has ever been around.  In an April 2017 opinion, the same VA examiner again determined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his military service.  The examiner indicated that her determination was based on the findings that the in-service audiograms indicate that no positive shift in hearing occurred between tests (results show hearing actually improved in both ears) during the one year of military service; there were no significant changes in hearing thresholds greater than normal measurement variability during service; there were no documented complaints of in-service treatment for hearing loss; the Veteran entered and exited military service with normal hearing in both ears; and he had extensive occupational and recreational noise exposure for many years after service.  She explained that the audiogram is the gold standard for the objective measurement of hearing loss (including acoustic trauma).  In addition, the examiner cited to a 2006 report from the Institute of Medicine on hearing loss related to noise and military service to support the finding of a lack of in-service complaints and objective findings.  This report concluded that it was unlikely that permanent noise-induced hearing loss would develop much later in one's lifetime after the cessation of that noise exposure.  The examiner indicated that his hearing loss and tinnitus were at least as likely as not also related to the (nonservice-connected) otitis externa/swimmer's ear and presbycusis (age-related hearing loss).

In reading the April 2017 opinion as a whole and in the context of the evidence of record (including in combination with the VA examination report), the Board finds that the VA examiner's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Significantly, the examiner's determinations are consistent after consideration of the Veteran's complete reported history, as well as the treatment records and lay statements during the course of treatment.  For example, the private treatment records show that the Veteran reported significant noise exposure from his farming work, but he did not report his in-service noise exposure at those times.  The Veteran testified that his private treatment provider told him verbally that loud noises could really affect his hearing and that his hearing loss could be related to his in-service noise exposure, but that the treatment provider would not put that information in writing.  See Bd. Hrg. Tr. at 17-18.  However, the assessment in an April 1996 treatment record was possible mixed hearing loss with tinnitus, relating the tinnitus to the hearing loss, based on the reported post-service noise exposure.  A November 2001 treatment record based on a similar reported history of working around farm machinery quite frequently shows an assessment of a history of sensorineural hearing loss most likely due to loud noise exposure.  An October 2003 VA treatment record shows that the Veteran reported that he had reduced hearing in the right ear for approximately nine months, and he felt that the hearing loss was secondary to nonservice-connected sinusitis and otitis media.  These records suggest a consistency with the VA examiner's determination.  In addition, the record shows that the VA examiner has also provided audiological treatment for the Veteran outside of the examination setting.

The Board has considered the Veteran and his wife's statements.  However, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


